Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment, filed 05/31/2022, wherein claims 8, 10 and 12 were amended, and claim 13 was cancelled.
	Claims 1-4, 7-12, 17-24 and 27 are pending.
Election/Restrictions 
	Applicant elected Group I and species 
    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
, in the reply filed 02/16/2022.
	Claims 4, 7-8, 10, 17-24 and 27 were withdrawn from consideration as being directed to a non-elected invention and non-elected subject matter.
	Claims 1-3, 9 and 11-12 have been and are examined on the merits.
REJECTIONS MAINTAINED
The 102 rejections in the Office Action dated 03/07/2022 are maintained, but have been
modified to account for the amendment to claim 12 which limits the cell to an AML cell or an ALL cell.  Modifications to the original rejections are bolded.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masangkay (IDS, 11/4/2019).

Masangkay teaches XX-650-23, 
    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, as inhibiting the CREB:CBP complex (pgs. 9-10).  The in vivo effects of XX-650-23 using xenograft NOD-SCID IL-2Rgamma null mouse models have been tested (pg. 11).  Mice were treated daily with the drug XX-650-23 (pg. 11).  The results demonstrated significant inhibition of tumor growth when the drug treatment started on the day of injection of cells (pg. 11).  
Bone marrow samples from normal, acute myeloid leukemia (AML), or relapsed AML patients were treated with XX-650-23.  The study showed that XX-650-23 disrupts the CREB:CPB complex and potentially inhibits the expression of genes involved in cell proliferation, differentiation and survival (pg. 60).  XX-650-23 binds to CBP and disrupts the CREB:CBP complex, leading to a decrease in cell proliferation and apoptosis (pgs. 62 and 65).  Treatment of AML cells with high concentrations of XX-650-23 induced cell death (pg. 65).  
	XX-650-23, 
    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, meets the limitations of instant formula (I) when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the electron withdrawing group CN, and further meets the limitations of instant formula (II), (V),  and (XXI).
	While Masangkay does not explicitly describe XX-650-23 as a CREB transcription inhibitor, Masangkay teaches this compound of formula (I) for the same purpose as that of the instant application, treating cancer and AML, in particular.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claims 1-3,9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 8,653,086 to Xiao (PTO-892).
Xiao teaches naphthamides of formula I, 
    PNG
    media_image3.png
    123
    218
    media_image3.png
    Greyscale
, as anticancer agents (abstract).  These compounds are useful as therapeutic agents for treating or inhibiting cancers or other neoplasms.  
Leukemia is taught as a cancer treated by these compounds (Col. 4, lines 9-20).  
Compounds of formula I are taught as inhibitors of CREB-mediated gene transcription (Col. 10, line 26-Col. 11, line 11).  These compounds are particularly useful for inhibiting CREB-mediated cancers, neoplasms or diseases, which depend on CREB’s transcription activity for survival (Col. 19, lines 4-18).  
	Exemplified as a compounds of formula (I) is Naphthol AS-E:

    PNG
    media_image4.png
    111
    252
    media_image4.png
    Greyscale
, which meets the limitations of instant formula I when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the halogen Cl, and further meets the limitations of instant formula (II), (VII),  and (XXI)
	Naphthol AS-E Phosphate and Naphthol AS-E are exemplified as CREB-Mediated Gene Transcription Inhibitors, wherein Naphthol AS-E is 
    PNG
    media_image5.png
    111
    252
    media_image5.png
    Greyscale
 .  These compounds displayed inhibitory potency against CREB-mediated gene transcription in HEK 293 cells (Col. 45, lines 10-56).  
Naphthol AS-E is exemplified as exhibiting selective cytotoxicity for transformed cancer cells (Col. 45, line 57-Col. 46, line 24).  The selective toxicity suggest that the transformed cancer cells might be addicted to CREB-mediated gene transcription for survival.  This notion was also supported from CREB expression studies in clinical patient samples with acute lymphoid leukemia, where CREB expression was elevated at diagnosis and decreased to undetectable level at remission, but then regained expression at relapse (Col. 46, lines 17-24).
Xiao teaches that overexpressed CREB in cancer cells participates in the regulation of immortalization and transformation of cancer cells, and that overexpressed CREB is seen in patients with acute myeloid leukemia (AML) (Col. 10, line 45-Col. 11, line 14).  
Xiao also teaches its compounds as useful for inhibiting CREB-mediated cancers, and teaches acute lymphoid leukemia (ALL) as a leukemia that overexpresses CREB (Col. 19, lines 4-20, Col. 45, line 59-Col. 46, line 23).
Xiao ‘086 further teaches that the methods can be practiced in vivo in a subject in need of treatment, by administering to the subject a therapeutically effective amount of a compound of formula (I) (Col. 4, lines 5-9).

Response to Arguments
35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masangkay (IDS, 11/4/2019)
	Applicant argues that Masangkay fails to disclose a method for modulating transcription of CREB in a cell.
	This argument is not persuasive.  The opening paragraph of Masangkay states “This study tested the effect of two compounds, XX-650-23 and tubacin, on cell survival and proliferation of acute myeloid leukemia (AML) and acute lymphoblastic leukemia (ALL) cells respectively.”  The hypothesis on page 12 states, “XX-650-23 inhibits CRED:CBP interactions, resulting in the decreased survival and proliferation of AML cells.”  Page 17 states, “The expression of CREB and CB in AML cells was investigated by Western blot analysis of aRT-PCT.  Total AML cell extracts from previously treated and nontreated cells was used for IP studies to determine whether XX-60-23 disrupts the CREB:CBP complex.  Page 32 “examine(s) the potential effect of XX-650-23 on the proliferation of AML cells.” As such, Masangkay teaches modulating transcription of CREB in a cell by administering XX-650-23.
	Applicant argues that Masangkay shows that XX-650-23 does not alter CREB transcription.  
	This argument is not persuasive.  Page 60 states, “XX-650-23 is a small molecule that can disrupt the CREB:CPB complex and potentially inhibit the expression of genes involved in cell proliferation, differentiation and survival.”  Page 62 states that XX-650-23 binds to CBP and disrupts the CREB:CBP complex in AML cells.  
	As taught by the instant specification, Compound A, which is XX-650-23 of Masangkay, binds to the KIX Domain of CBP and blocks CREB-dependent gene transcription (pg. 2 and Figure 1).    
Applicant argues that Masangkay fails to disclose a method for inhibiting the proliferation of a cancer cell in an individual in need thereof wherein the cell is an AML cell or an ALL cell.  Applicant further argues that MV-4-11 cells that are isolated from a 10-year-old male with biophenotypic B-myelomonocytic leukemia are not specifically AML or ALL cells.
This argument is not persuasive.  As stated in the above rejection, Masangkay teaches treating bone marrow samples from normal AML or relapsed AML patients with XX-650-23. 

35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 8,653,086 to Xiao (PTO-892)
	Applicants argues that while the compounds of Xiao may inhibit CREB-mediated gene transcription, the compounds of Xiao do not inhibit transcription of CREB itself.
	This argument is not persuasive.  As stated in the above rejection, Xiao teaches 
    PNG
    media_image4.png
    111
    252
    media_image4.png
    Greyscale
, which meets the limitations of instant formula I when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the halogen Cl, and further meets the limitations of instant formula (II), (VII),  and (XXI), for the treatment of leukemia.  Since Xiao teaches administration of the same compound to the same patient population, and since a compound and its properties are inseparable (see MPEP 2141.02), this argument is not persuasive. 
Regarding Applicant’s argument that “nowhere within Xiao is there a teaching that the compounds of Xiao inhibit transcription of “CREB itself,” it is pointed out that the instant claims are directed to modulating transcription of CREB, which Xiao teaches.  The reference to “CREB itself,” is not a limitation of the instant claims.
	Applicant argues that Xiao does not teach treatment of ALL or AML cells.
	This argument is not persuasive.  As stated in the above rejection, Xiao teaches the treatment of leukemia (Col. 4, lines 9-20).  Xiao then teaches that CREB is overexpressed in many different cancer cells, such as and that overexpression of CRED is seen in patients with acute myeloid leukemia (AML) and acute lymphoid leukemia (ALL) (Col. 10, line 45-Col. 11, line 14, Col. 19, lines 4-20, Col. 45, line 59-Col. 46, line 23).  
	For these reasons, the arguments are not persuasive.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622